Citation Nr: 1755676	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for tinnitus and bilateral hearing loss, and assigned initial ratings of 10 and 0 percent, respectively.  The RO also denied service connection for a low back condition and a psychological condition.  The Veteran timely appealed the decision.  However, in his substantive appeal (via a VA Form 9), the Veteran indicated that he was only appealing the three issues that have been listed on the title page.  The claim for a higher initial rating for tinnitus is therefore not before the Board.

The Board notes in August 1987, the Board denied a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  Although the RO appeared to implicitly reopen the claim and deny it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In addition, the disorder for which the Veteran now claims service connection is the same as that previously denied.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).  Moreover, in May 2017, the Board erroneously characterized the claim as one for service connection rather than an application to reopen.  Thus, as indicated on the title page, the Board will first address whether new and material evidence has been received to reopen the previously denied claim.  

The Board's decision addressing the claim for a higher initial rating for hearing loss and the application to reopen the claim for service connection for a psychiatric disorder is set forth below.  The reopened claim for service connection for a psychiatric disorder and the claim for service connection for a low back disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Since the September 5, 2013 effective date of the award of service connection for the Veteran's bilateral hearing loss, audiometric testing has revealed no worse than Level II hearing for the left ear and Level III hearing for the right ear.  

2.  In an August 1987 decision, the Board denied service connection for a psychiatric disorder to include PTSD.  That decision was final on the date stamped on the face of the decision.  

3.  Evidence received since the August 1987 Board decision relates to an unestablished fact necessary to substantiate the claim for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The August 1987 Board decision that denied entitlement to service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.1100(a), 20.1104 (2017).

3.  Evidence received since the August 1987 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a psychiatric disorder have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

I. Legal Principles and Analysis

A. Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz)).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2016) establish eleven auditory acuity levels from I to XI, so ranging from essentially normal hearing to profound deafness.  

When there are exceptional patterns of hearing impairment, the schedular criteria stipulate that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2015).  Each ear is evaluated separately. Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  The numeral will then be elevated to the next higher Roman numeral.  Id.  Each ear will be evaluated separately.

The January 2013 VA audiology testing results reveals that speech recognition, using the Maryland CNC Word List, was 88 percent in the left ear and 90 percent in the right ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 

Hertz

1000 Hz
2000 Hz
3000 Hz
4000 Hz
AVG
Left
35
55
60
65
54
Right
30
65
75
70
60

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level II hearing in the left ear and Level III hearing in the right ear according to Table VIA. Combining Level II hearing for the left ear and Level III hearing for the right ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, DC 6100.  As these results do not reveal an exceptional pattern of hearing loss bilaterally, Table VIA is not for application. See 38 C.F.R. § 4.86.

The March 2014 VA examination report reveals that speech recognition, using the Maryland CNC Word List, was 96 percent for the left ear and 92 percent for the right ear.  

Hertz

1000 Hz
2000 Hz
3000 Hz
4000 Hz
AVG
Left
25
45
50
55
44
Right
30
65
60
60
54

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the left ear and Level I hearing in the right ear according to Table VIA. Combining Level I hearing for the left ear and Level I hearing for the right ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, DC 6100.  As these results do not reveal an exceptional pattern of hearing loss bilaterally, Table VIA is not for application. See 38 C.F.R. § 4.86.

Upon review of the evidence of record, the Board finds that that the Veteran is entitled to a noncompensable (zero) rating for his bilateral hearing loss throughout the course of the appeal, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his hearing loss.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable disability rating at any time during the appeal period.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid. The Court also addressed the requirements for an adequate VA audiological examination report. The Court upheld VA's policy of conducting audiometry testing in a sound controlled room. The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The March 2014 VA examiner indicated that the Veteran indicated he experienced difficulty understanding conversations.  This satisfied the requirements of Martinak.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  As noted, the Veteran indicated on the March 2014 VA examination that he experienced difficulty understanding conversations.  This symptom is contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Remand for referral for extraschedular consideration of the claim for a higher initial rating for bilateral hearing loss is therefore not warranted.
 
In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

For the reasons above, the criteria for an initial compensable rating for service-connected bilateral hearing loss is not warranted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a psychiatric disorder to include PTSD was previously denied in an August 1987 Board decision on the basis that there was no nexus, i.e. a relationship, between the Veteran's psychological disorders and service.  That decision became final on the date stamped on the face of the decision.  38 C.F.R. § 20.110(a).  The Board did not address whether the Veteran asserted a continuity of symptomatology of his psychiatric symptoms. 

Evidence received since the August 1987 Board denial includes the Veteran's assertion, through his representative, that the Veteran for years has stated that his condition started on or was due to active duty.  As the evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, reopening of the claim for service connection for a psychiatric disorder, to include PTSD, is warranted. 



ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

The application to reopen the claim for service connection for a psychiatric disorder, to include PTSD, granted.


REMAND

The Board finds that further action on the claims for service connection for a psychiatric disorder and a low back disability is warranted.

As to the Veteran's psychological condition, he has a diagnosis of schizophrenia that dates back to as early as 1977.  Additionally, the Veteran has a diagnosis of depression, not otherwise specified (NOS), and anxiety from 2014.  During his August 1985 Board hearing, the Veteran testified that he came across "guerilla fighters" in Thailand who were armed and would shoot bullets during the night while he was guard duty.  He also testified of seeing snakes at a Camp Cobra in service, and he couldn't sleep at night for fear of the snakes.  He reported that a sergeant was bitten by a snake and had his toe amputated.  His wife testified that at the time, the Veteran was still dreaming of snakes.  He also testified of issues working with people and relationship problems with is family-he reported a time he attempted to kill his brother.  

As to the Veteran's low back disability, he has a diagnosis of failed back syndrome and degenerative joint disease of the spine from 2014. 

In a March 2016 statement from the Veteran's representative, the representative contended that the Veteran asserts that his current psychiatric and low back disabilities are due to military service.

The Veteran has not been afforded a VA examination as to the etiology of his psychiatric and low back disabilities.  As the Veteran has current psychiatric and low back disability, and the evidence indicates that they may be associated with service via continuity of symptomatology, a remand for medical nexus opinions is warranted to decide the claims.  Moreover, as schizophrenia (a psychosis) and arthritis are both chronic diseases, the opinions should indicate whether these diseases manifested in service or within the one year presumptive period.

Accordingly, the claims for entitlement to service connection for a psychiatric disorder and low back disability are REMANDED for the following action:

1. Obtain from the San Juan VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2017.  Follow the procedures sent forth in 38 C.F.R. § 3.159 (c) and (e) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist in order to determine the etiology of his psychiatric disorders, to include schizophrenia, depression, NOS, and anxiety.  The psychiatrist/psychologist should identify all psychiatric disorders that have existed since approximately September 2013 when the Veteran filed the current claim.

The claims folder, must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, as to each and any diagnosed psychiatric disorder, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that such disorder is related to or had its onset during the Veteran's military service.  The examiner should also indicate whether schizophrenia manifested in service or within a year of separation from service, even though not diagnosed during this time period.

If PTSD is diagnosed, the examiner should indicate whether it is related to a claimed in-service stressor.

The examiner should address the Veteran's August 1985 testimony and his psychiatric treatment records.  

The examiner should consider and discuss all pertinent medical evidence, service treatment records, VA and private medical records, and lay assertions, to include the Veteran's contention of continued symptomatology beginning in service.  

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3.  Schedule the Veteran for a VA examination in order to determine the etiology of his low back disability, to include failed back syndrome and degenerative joint disease of the spine.  

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

The examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that any low back disability is related to or had its onset during the Veteran's military service.  The examiner should also indicate whether the degenerative joint disease (arthritis) manifested in service or within a year of separation from service, even though not diagnosed during this time.

The examiner should consider and discuss all pertinent medical evidence, service treatment records, VA and private medical records, and lay assertions, to include the Veteran's contention of continued symptomatology beginning in service.  

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for entitlement to service connection for a psychiatric disorder and low back disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


